HERRICK, J.
The referee has found In this case that the plaintiff “tripped or stubbed” on the curbstone, and “did not stub or trip upon the stump of a tree,” or because of any opening in the sidewalk, nor because of any elevations or depressions in the sidewalk where the stump was situated; in other words, that the proximate cause of the plaintiff’s injury was her stubbing or tripping over the curbstone, and not the defect in the defendant’s sidewalk set forth in the complaint; and, that being so, the plaintiff has no cause of action against the defendant. I have read over the testimony in the case, and there is sufficient in the evidence to warrant the finding of fact by the referee. I can see no sufficient reason for reversing it. Judgment should-therefore he affirmed, with costs. All concur.